Title: [Diary entry: 28 April 1790]
From: Washington, George
To: 

Wednesday 28th. Fixed with the Secretary of State on places & characters for the Consulate but as some of the latter were unknown to us both he was directed to make enquiry respecting them. Sent the nominations of two Officers in the Customs of North Carolina, and one in the place of Mr. Jacob Wray of Hampton in Virginia—who has requested to resign his appointment to the Senate for their advice & consent thereon. Received from the Secretary for the Department of War a report respecting the Sale of certain Lands by the State of Georgia; and the consequent disputes in which the United States may be involved with the Chicasaws & Choctaw Nations; part, if not the whole of whose Countries, are included within the limits of the said Sale. This report refers to the Act of the Legislature of Georgia, by which this sale is authorized and to the opinion of the Attorney General respecting the Constitutionality of the Proceeding—submitting at the same time certain opinions for the consideration of the Presidt.